Citation Nr: 0204066	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  01-06 783	)	DATE
	)
	)


THE ISSUE

Whether a May 1984 decision of the Board of Veterans' 
Appeals, which denied a compensable rating for residuals of 
shrapnel wounds of the tip of the right thumb, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to April 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 motion by the veteran alleging CUE 
in a Board decision issued in May 1984.


FINDINGS OF FACT

1.  The veteran's shrapnel wound injury to the right thumb 
was described as an asymptomatic 1-inch scar in service.  
Clinical records after service established a diagnosis of 
partial amputation through the ungual tuft of the distal 
phalanx of the right thumb with tenderness.

2.  In a May 1984 decision, the Board denied a compensable 
rating for residuals of shrapnel wounds of the tip of the 
right thumb.  The Board committed CUE in this decision by 
relying on its own unsubstantiated medical opinion in 
concluding that the only residual of the wound was 
asymptomatic scarring.

3.  At the time of the May 1984 Board decision, the veteran 
established his right to entitlement to a 20 percent rating 
for partial amputation through the ungual tuft of the distal 
phalanx of the right thumb under Diagnostic Code 5152, and a 
10 percent rating for tender and painful scarring of the 
right thumb under Diagnostic Code 7804.


CONCLUSIONS OF LAW

1.  The Board's May 1984 decision, which denied a compensable 
rating for residuals of shrapnel wounds of the tip of the 
right thumb, involved CUE.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1400 (2001).

2.  At the time of the May 1984 Board decision, the veteran 
was entitled to a 20 percent rating for partial amputation 
through the ungual tuft of the distal phalanx of the right 
thumb, and a separate 10 percent rating for tender and 
painful scarring of the right thumb.  38 U.S.C. § 1155 
(1983); 38 C.F.R. § 4.71a, Diagnostic Code 5152 (1983); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2001, the veteran (moving party) filed a request 
for revision of a May 1984 Board decision, which denied a 
compensable rating for residuals of shrapnel wounds of the 
tip of the right thumb, on the grounds of CUE.  Essentially, 
he contends that the Board committed CUE by failing to: (1) 
assign a 20 percent rating for amputation of the right thumb 
through the distal phalanx under Diagnostic Code 5152 and 
(2) assign a 10 percent rating for painful and tender 
scarring of the right thumb under Diagnostic Code 7804.

The law provides that a decision by the Board is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
7111 (West Supp. 1999).  CUE is defined as a very specific 
and rare kind of error of fact or of law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (2001).  Challenges to Board decisions on 
the basis of CUE are "based on the record and the law that 
existed when [the challenged] decision is made."  38 C.F.R. 
§ 20.1403(b)(1) (2001).  See Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); Disabled Am. Veterans v. Gober, 
234 F.3d 682, 697 (Fed. Cir. 2000).  The claimant has the 
burden of showing that an "outcome-determinative error 
occurred" with regard to the prior adjudication.  Bustos v. 
West, 179 F.3d 1378, 1381 (Fed. Cir.), cert. denied, 528 U.S. 
967 (1999).

Briefly summarized, the evidence of record at the time of 
the Board's May 1984 decision included service medical 
records (SMR's) which included the veteran's declaration of 
being "RIGHT HANDED" on his April 1967 induction 
examination.  On May 5, 1968, he incurred a shrapnel wound 
injury to the right thumb and a gunshot wound injury to the 
left hand.  His initial treatment consisted of 
"[d]ebridement of wound of extremities, right and left 
hand" and "[s]uture of wound of extremities, left hand."  
Physical examination findings, dated on May 5, "1967," 
describe "[s]uperficial shrapnel stuck in skin" of right 
hand.  An evacuation tag describes the injury as "Frag wd 
Rt hand Superficial."  His subsequent inpatient treatment 
consisted of hand soaks, pain medication and rest.  His 
left-hand injury required removal of sutures, but the 
clinical records covering his course of stay made no mention 
of any further treatment for the right thumb.  He was 
discharged and returned to duty on May 16, 1968 with 
notations of "no artery or nerve involvement."  His 
separation examination, dated in April 1970, only noted a 
"1 scar [of the] right thumb" which was "NCD" (not 
considered disabling).

In an Application for Compensation or Pension received in 
May 1970, the veteran filed a claim for service connection 
for "[s]hrapnel fragment wounds, both forearms."  His 
August 1970 VA examination reflected his report that his 
right hand injury had healed without complications.  He had 
complaints of pain and aching relative to his left hand 
only.  His physical examination, which noted "multiple 
small scars" of the left and right hand, resulted in a 
"normal" clinical evaluation.  He was given diagnoses of 
gunshot wounds (GSW) of the left hand and shrapnel wounds of 
both hands and left arm.  By means of an August 1970 rating 
decision, the RO granted service connection for residuals of 
"shrapnel wounds to both hands and left arm" and assigned 
an initial noncompensable evaluation.  The Board, in a March 
1972 decision, upheld the RO's initial noncompensable rating 
by finding that "[t]he primary residuals of gunshot wounds 
are several small scars which are not shown to be 
objectively symptomatic."  

In November 1982, the veteran filed a VA Form 21-4138 
requesting an increased rating for his right hand 
disability.  At that time, he stated that he was receiving 
VA treatment for "nerve involvement and possible arthritis 
in both of my hands."  He complained of difficulty with 
grasping objects with pain and tenderness of the right thumb 
which was not alleviated by Motrin and/or Cortisone.  His VA 
clinical records, dated that same month, first document a 
"partial amputation on the R thumb (about 1/2 with good 
cosmetic scar)."  A possible neuroma type problem of the 
right thumb was also noted.

On VA orthopedic examination in February 1983, the veteran 
complained of pain and tenderness at his wound sites worsened 
with cold weather.  He further complained of an inability to 
grasp objects with weakness and fatigability on use.  His 
physical examination revealed a 1/2 inch shortening of the 
right thumb, including the nail bed.  His nail was moderately 
curved down.  Close inspection revealed an inconspicuous 
"fish mouth" scar close to the end of the nail so that the 
volar skin of the distal segment of the thumb was unscarred 
except for extensions of the surgical scar at each side.  
There was tenderness to pressure on each side of the thumb, 
presumably over the nerve bundles.  There was no hypesthesia 
and no abnormal sweating or coldness.  The interphalangeal 
joint lacked about 20 degrees of flexion when compared to the 
left thumb.  An x-ray examination revealed "amputation 
through the ungual tuft of the distal phalanx of the thumb."  
Otherwise, there were no abnormal bone or joint changes.  He 
was given a diagnosis of residuals of injury to tip of right 
thumb.

The law extant at the time of the Board's May 1984 decision 
warranted a 10 percent rating for a scar which was tender and 
painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1983).  A 
Note following Diagnostic Code 7804 stated as follows:

The 10 percent rating will be assigned, when 
the requirements are met, even though the 
location may be on tip of finger or toe, and 
the rating may exceed the amputation value for 
the limited involvement.

Furthermore, a 20 percent rating was warranted for amputation 
of the thumb, at distal joint or through distal phalanx, on 
either the major or minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5152 (1983).  A higher still rating required 
amputation of the thumb at the metacarpophalangeal joint or 
through the proximal joint.  Id.

In the May 1984 decision, the Board denied the veteran's 
claim for an increased rating for residuals of injury to tip 
of right thumb by finding that "[t]he present residuals of 
shrapnel wounds to the right hand are asymptomatic scars."  
In so deciding, the Board specifically mentioned the 
veteran's contentions that his wound residuals included 
"constant pain associated with damage to the bones, muscles, 
and nerves of the hands verified by the medical records."  
The Board also considered his report of "pain, weakness, and 
impaired use of the right thumb."  Presumably, the Board 
concluded that the veteran's partial right thumb amputation 
with tender and painful scarring was not related to his 
initial in-service shrapnel wound injury.  The Board, 
however, did not cite any medical opinion, or refer to 
intercurrent injury, to support this conclusion.  The Board 
did not give any consideration to applying the amputation 
rule set forth in Diagnostic Code 5152.

It is also a well-settled principle that the Board cannot 
rely on its "own unsubstantiated medical conclusion(s)" 
involving questions of medical diagnosis or etiology.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1995).  At the time of the May 
1984 Board decision, there was no objective evidence, such as 
x-ray examination, which could exclude the possibility that 
the veteran's partial thumb amputation occurred in service.  
There was also no evidence of intercurrent injury to explain 
the disparity between the veteran's in-service and post-
service descriptions of his right thumb disability.  
Therefore, the Board must hold that it committed CUE by 
apparently relying on its own unsubstantiated medical opinion 
in concluding that the veteran's medically established 
partial right thumb amputation with tender and painful 
scarring was not related to his initial in-service shrapnel 
wound injury.  This was an "outcome-determinative" factual 
error which precluded consideration of an increased rating 
under Diagnostic Codes 5152 and 7804.

Therefore, the veteran's motion alleging CUE in a Board 
decision issued in May 1984 is granted in full.  A 20 percent 
rating for partial amputation through the ungual tuft of the 
distal phalanx of the right thumb is granted pursuant to 
Diagnostic Code 5152 in effect at the time of the 1984 
decision.  A separate 10 percent rating for tender and 
painful scarring of the right thumb is also granted pursuant 
to Diagnostic Code 7804 in effect at the time of the 1984 
decision.  

ORDER

The veteran's motion alleging CUE in a Board decision issued 
in May 1984 is granted.  A 20 percent rating for partial 
amputation through the ungual tuft of the distal phalanx of 
the right thumb is granted.  A 10 percent rating for tender 
and painful scarring of the right thumb is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



